United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3102
                     ___________________________

                             Virginia E. Scarpino

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         David H. Bodian; Martin H. Bodian; Bodian & Bodian, LLP

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                         Submitted: April 25, 2014
                            Filed: May 6, 2014
                              [Unpublished]
                             ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       In this action brought by Virginia Scarpino against her former attorneys, who
are in New York, she appeals the district court’s1 orders dismissing her complaint for
lack of personal jurisdiction and denying her motion to alter or amend the judgment.

       After careful review, we conclude that the district court did not err in granting
defendants’ Federal Rule of Civil Procedure 12(b)(2) motion to dismiss for lack of
personal jurisdiction. See Miller v. Nippon Carbon Co., 528 F.3d 1087, 1090 (8th
Cir. 2008) (de novo review of motion to dismiss for lack of personal jurisdiction); see
also Austad Co. v. Pennie & Edmonds, 823 F.2d 223, 224, 226-27 (8th Cir. 1987)
(New York law firm did not have sufficient contacts with state forum to confer
personal jurisdiction where firm’s only substantial connection with state was its
representation of South Dakota corporation in connection with litigation taking place
wholly outside South Dakota).

       We further conclude that there is no merit either to Scarpino’s waiver
argument, see Fed. R. Civ. P. 12(h)(1)(B) (party waives personal-jurisdiction defense
by failing to assert it in Rule 12(b)(2) motion or in responsive pleading), or to her due
process argument, which assumes that a dismissal for lack of personal jurisdiction is
an adjudication on the merits, see Johnson v. Boyd-Richardson Co., 650 F.2d 147,
148 (8th Cir. 1981) (dismissal for lack of jurisdiction is not adjudication on merits).
In addition, we conclude that the district court did not abuse its discretion in denying
Scarpino’s motion to alter or amend the judgment. See Bernard v. U.S. Dep’t of
Interior, 674 F.3d 904, 908 (8th Cir. 2012) (abuse-of-discretion standard of review).
We thus affirm. See 8th Cir. R. 47B. We also deny Scarpino’s pending motion.
                           ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                          -2-